        Case 1:18-mc-00167-ABJ Document 55-3 Filed 03/22/19 Page 1 of 32



                            UNITED ST ATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )
                                              )
PAUL J. MANAFORT, JR.,                        )
                                              )
                       Defendant.             )

                                              )
IN RE: PETITIONS FOR RELIEF )
CONCERNING CONSENT ORDER OF )                         Case No. 1:18-mc-00167-ABJ
FORFEITURE                  )



                          DECLARATION OF SHERINE D. EBADI

I, Sherine D. Ebadi, hereby declare as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been so employed since 2009. Currently, I am assigned to a White Collar Crime and Public

Corruption squad in the Los Angeles Division. My assignments include investigating complex

financial crimes, including bank fraud, wire fraud, identity theft, investment fraud, securities

fraud, and money laundering. In addition to conducting numerous fraud investigations during

my career, I have received both formal and informal training from the FBI and other entities

regarding violations of various fraud statutes.

       2.      As part of my official responsibilities, I was assigned to the Special Counsel

Office' s investigation into Paul Manafort and others.

       3.      This declaration is based upon my personal knowledge and information provided

to me in my official capacity by personnel in the Department of Justice and the Federal Bureau

of Investigation.
        Case 1:18-mc-00167-ABJ Document 55-3 Filed 03/22/19 Page 2 of 32



       4.      As set forth in the Superseding Criminal Information, the investigation obtained

evidence demonstrating that one of the entities that Manafort used in his criminal conspiracy to

violate the Foreign Agent Registration Act was Lucicle Consultants Limited. Lucicle

Consultants Limited is a shell company registered in Cyprus over which Paul Manafort had

ownership and/or control.

       5.      The investigation revealed that Manafort transferred $1. 9 million from a Lucicle

Consultants Limited account in Cyprus to an escrow account int.he United States on August 31,

2012, for the purchase of the real property located 1046 N . Edgewood Street, Arlington, VA.

The funds in this Lucicle Consultants Limited account originated from transfers made on behalf

of Ukrainian principals to Manafort.

       6.      The investigation further revealed that on September 10, 2012, $1 ,899,000 of

these Lucicle Consultants Limited funds were used to purchase 1046 N. Edgewood Street in the

name of Andrea Manafort.

       7.      The investigation also revealed that on September 11 , 2012, the purchase of 1046

N. Edgewood by Andrea Manafort was recorded on the Deed in the land records of Arlington,

Virginia.

       8.      Attachment A is a true and correct copy of a Stipulation Regarding Purchase of

1046 N. Edgewood Street, Arlington, VA ("Edgewood") filed in the criminal action that resulted

in the conviction of Manafort in the U.S . District Court for the Eastern District of Virginia,

United States v. Paul J Manafort, Jr. , 1:18-cr-00083 (TSE) (E.D.Va.).

       Under penalty of perjury and pursuant to 28 U.S.C. § 1756, I hereby affirm that the

foregoing is true and correct to the best of my knowledge and belief.




                                                  2
      Case 1:18-mc-00167-ABJ Document 55-3 Filed 03/22/19 Page 3 of 32




Dated: March 22, 2019




                                                                         .




                                     3
  Case 1:18-mc-00167-ABJ Document 55-3 Filed 03/22/19 Page 4 of 32




     Attachment A to the Declaration of Sherine D. Ebadi
Stipulation Regarding Purchase of 1046 N. Edgewood Street, Arlington, VA
Case 1:18-cr-00083-TSE
     Case 1:18-mc-00167-ABJ
                       Document
                            Document
                                162 Filed
                                     55-307/26/18
                                           Filed 03/22/19
                                                    Page 1 Page
                                                           of 2 PageID#
                                                                 5 of 32 2842




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF VIRGINIA
                         Alexandria Virginia

 UNITED STATES OF AMERICA

               v.
                                           Criminal No. 1:18 CR 83
 PAUL J. MANAFORT, Jr.,
                                           The Honorable T.S. Ellis, III


                           Defendant.


     STIPULATION REGARDING PURCHASE OF 1046 N. EDGEWOOD
             STREET, ARLINGTON, VA ("EDGEWOOD")

      The pa1·ties stipulate to the following facts:

   1. Land, Carroll & Blair, P .C., is a law firm specializing in, among other things,

real estate and land use. On August 21, 2012; Andrea Manafort entered into a sales

contract for the purchase of real property know as Edgewood. The purchase price

wa s $1,899,000. The same day Andrea Manafort wrote a $50,000 check to her

realtor as earnest money deposit for Edgewood.

   2. On September 10, 2012, Andrea Manafort purchased Edgewood.

   3. To pay for Edgewood, on August 31, 2012, a wire transfer in the amount of

$1,900,000 was sent from Lucicle Consultants Limited's bank account at Marfin

Laiki Bank in Nicosia, Cyprus to a n account of Land, Carroll & Blair, P.C.

   4. According to instructions from Paul J. Manafort, Jr., at closing the settlement

company issued a $23,001.36 check to Andrea Manafort representing excess funds

from the $1,900,000 wire transfer.
Case 1:18-cr-00083-TSE
     Case 1:18-mc-00167-ABJ
                       Document
                            Document
                                162 Filed
                                     55-307/26/18
                                           Filed 03/22/19
                                                    Page 2 Page
                                                           of 2 PageID#
                                                                 6 of 32 2843




      5. The records attached to this stipulation as Exhibits A through Dare records

 of Land, Carroll & Blair, P.C. and constitute records of a regularly conducted

 business activity pursuant to Rule 803(6) of the Federal Rules of Evidence, without

 requiring further authentication, certification, witness testimony, or the testimony

 of a custodian of records.

            a. Exhibit A is a copy of the Edgewood sales contract dated August 21,

               2012.

            b. Exhibits Band Care a copy of the Edgewood HUD-1 settlement

              · statement and the real property transfer dated September 11, 2012.

            c. Exhibit D is a copy of the Edgewood disbursement statement.



                                         We ask for this:

        Paul J . Manafort, Jr.,          ROBERT S. MUELLER III
        Defendant                        Special Counsel




By:                                By:
        KevinDow ·                       Andrew Weis ann
        Tom Zehnle, sq.                  Greg D. Andres
        Jay Nanavati, Esq.               Brandon L. Van Grack
        Counsel for Defendant            Special Assistant United States Attorneys
                                         UzoAsonye
                                         Assistant United States Attorney




                                           2
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 1 Page
                                                             of 19 7PageID#
                                                                     of 32 2844
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 2 Page
                                                             of 19 8PageID#
                                                                     of 32 2845
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 3 Page
                                                             of 19 9PageID#
                                                                     of 32 2846
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 4Page
                                                             of 1910
                                                                   PageID#
                                                                     of 32 2847
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 5Page
                                                             of 1911
                                                                   PageID#
                                                                     of 32 2848
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 6Page
                                                             of 1912
                                                                   PageID#
                                                                     of 32 2849
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 7Page
                                                             of 1913
                                                                   PageID#
                                                                     of 32 2850
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 8Page
                                                             of 1914
                                                                   PageID#
                                                                     of 32 2851
Case 1:18-cr-00083-TSE
      Case 1:18-mc-00167-ABJ
                       Document
                             Document
                                162-1 Filed
                                      55-3 07/26/18
                                            Filed 03/22/19
                                                      Page 9Page
                                                             of 1915
                                                                   PageID#
                                                                     of 32 2852
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 10Page
                                                              of 1916PageID#
                                                                      of 32 2853
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 11Page
                                                              of 1917PageID#
                                                                      of 32 2854
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 12Page
                                                              of 1918PageID#
                                                                      of 32 2855
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 13Page
                                                              of 1919PageID#
                                                                      of 32 2856
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 14Page
                                                              of 1920PageID#
                                                                      of 32 2857
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 15Page
                                                              of 1921PageID#
                                                                      of 32 2858
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 16Page
                                                              of 1922PageID#
                                                                      of 32 2859
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 17Page
                                                              of 1923PageID#
                                                                      of 32 2860
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 18Page
                                                              of 1924PageID#
                                                                      of 32 2861
Case 1:18-cr-00083-TSE
       Case 1:18-mc-00167-ABJ
                        Document
                              Document
                                 162-1 Filed
                                        55-307/26/18
                                             Filed 03/22/19
                                                      Page 19Page
                                                              of 1925PageID#
                                                                      of 32 2862
Case 1:18-cr-00083-TSE
     Case 1:18-mc-00167-ABJ
                       Document
                            Document
                                162-2 55-3
                                      Filed 07/26/18
                                            Filed 03/22/19
                                                      Page 1Page
                                                             of 3 26
                                                                  PageID#
                                                                     of 32 2863
         Case 1:18-cr-00083-TSE
              Case 1:18-mc-00167-ABJ
                                Document
                                     Document
                                         162-2 55-3
                                               Filed 07/26/18
                                                     Filed 03/22/19
                                                               Page 2Page
                                                                      of 3 27
                                                                           PageID#
                                                                              of 32 2864
             U..
              S DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT                                            SETTLEMENT STATEMENT                                        PAGE2
                    L. SETTLEMENT CHARGES:                                           FIie Number: 12-180                                        PAID FROM          PAID FROM
              700. TOTAL SALES/BROKER'S COMMISSION bl$8d on nrlce $
                     Division or commission (line 700) as follows:
                                                                                              1 899 000.00 '5l
                                                                                                                     -           ,n, 7M   nn   BORROWER'S
                                                                                                                                               ~~o.~.~L
                                                                                                                                                                    SELLER'S
                                                                                                                                                                   F~_D_!l_~,: __
              701 . $              67,180.00 to McEneamey Aosociales                                                  f5607nnn - ·
              702. $               47,820.00 to Long & Foster Reallors
              703. Commission paid at Settlement                                                                                                       ?MM              <nH=n
              704.
              800. ITEMS PAYABLE IN CONNECTION WITH LOAN                                                                           onr
              801. Loan Origination Fee                           %
              802. Loan Dlscounl                                  %
              803. Appraisal Fee                                  to
              804. Credit Report                                  lo
              805. Lend•~• Inspection Fee                         to
              BOo. Tax Seivlce Fee                                to
              807. Flood Cert                                     to
              808.
              809.
              810.
              811.
              812.
              813.
              814.
              815.
              900. ITEMS REQUIRED BY LENDER TO BE PAID IN ADVANCE
              901 . Interest from                         to                     Iii)$                           /dav
              902. Mortgage Insurance Premium                                     to
              903. Hazard Insurance Premium                                 yrs. lo
              904.
              905.
            1000. RESERVES DEPOSITED WITH LENDER FOR
            1001 . Hazard Insurance                               mo.@$                                        Imo.
            1002. Mortgage Insurance                              mo, @$                                       Imo.
            1003. Cily property taxes                             mo. @$                                       /mo.
            1004, County property taxes                           mo, @$                                       Imo.
            1005, Annual Assessments                              mo. @$                                       /mo.
            1006.                                                 mo.@$                                        Imo.
            1007,                                                 mo. @$                                       Imo.
            1008. Aggregate Rese,ve for Hazard/Flood Ins, Clly/Count
            1100. TITLE CHARGES
            1101 . Seltlemenl or closing fee             to Land, Carroll & Blair PC                                                                  oncnn                    M-n,


            1102. Abstract or title search               to
            1103. Title examination                      to Davis Titie/LCB                                                                           ?nnnn
            1104, Title insurance binder                 to Cameron TIiie Agency                                                                        .,., nr,
            1105, Document preparation                   to land, Carroll & Blair PC
                                                                                                                                                                               '"""
            1108. Notary fees                            to
            1107. Attorney's fees                        to
                    (includes above Item No:                                                                      )
            1108. TIiie insurance                        to Cameron Title Agency                                                                    , cnn nn
                    (Includes above ~em No:                                                                       I
            1109. Lende(s coverage
            1110. Owner's coverage          1,899,000.00 ••• 4,500.00
            1111 . Insured Closing Leiter                     Ch!eago lltle Insurance Comapny                                                           on nn
            1112. Release Fee                                  Lend, Carroll & 81alr PC                                                                                        ·-· ·-
            1113. Verify Release                               Land, Carroll & Blair PC                                                                                          •nnn
            1200. GOVERNMENT RECORDING AND TRANSFER CHARGES
            1201. Recording fees            Deed$          43.00            ; Mortgage$                     • Releases S                               .-M
            1202. City/county/stamps        Deed$       1,682.50            ; Mortgage$                                                             1 SA? AA
            1203. Slate fax/stamps          Deed$       4,747.50            ; Mortgage$                                                              '~'7   ,;n
            1204, Granto,·• Tax             Deed$       1,899.00            ; MortgaQe S                                                                                   i   ......... _

            1zOS,
            1300. ADDmONAL SETTLEMENT CHARGES
            1301. Survey                   to Superior Pesl Management                                                                                                           oc nn
            1302. Pesl lnspecUon           lo
            r3o3. FedExlVVlre Fee             Land, Carroll & Blair PC                                                                                 cnnn                     "'""
            ~304.
            p305.
            p306.
            ~307.
            r3oe.
            n4oo. TOTAL SETTLEMENT CHARGES    (enler on lines 103 and 502, Sections J and K)                                                       11 7'>D N"I         ··- ....




                                                                                                                                                                       DOJSCO-400011646
0.7.4249.397967.pdf
         Case 1:18-cr-00083-TSE
              Case 1:18-mc-00167-ABJ
                                Document
                                     Document
                                         162-2 55-3
                                               Filed 07/26/18
                                                     Filed 03/22/19
                                                               Page 3Page
                                                                      of 3 28
                                                                           PageID#
                                                                              of 32 2865



                               ADDENDUM TO HUD-1 SETTLEMENT STATEMENT
                      TAX ADJUSTMENTS: If proration of taxes and assessments was made on estimates
                      prior to receipt of actual bills, the parties hereto agree to adjust the prorations shown
                      hereon when the actual bills are received. Payments of outstanding real estate taxes not
                      paid at settlement are assumed by the purc4aser.

                      SUBJECT TO FINAL AUDIT: All computations are subject to final audit. Any error
                      discovered may be corrected by the Company in which event the parties hereto agree to
                      immediately reimburse the Company for any error made in their favor, and for the cost of
                      the collection of same, if necessary, including reasonable attorney's fees.

                      EXISTING LIENS: The Sellers certify that there are no bankruptcy proceedings, Deeds
                      of Trusts, Mortgages, Special Assessments, or HOA Dues, levied or pending, or other
                      liens affecting the property other than those shown on page l of hereof, and if there are
                      such liens, the Sellers hereby guarantee payment and release of same.

                      The undersigned, for and in consideration of the Company's preparation of closing
                      documents and the conducting of closing, agree, that if requested, they will fully
                      cooperate, adjust and correct all TYPOGRAPHICAL OR CLERICAL ERRORS
                      discovered in any or all of the closing documents executed by the undersigned at
                      settlement. The undersigned appoint the Company and its designees as their attorney-in-
                      fact to correct any such errors, place our initials on documents where changes are made,
                      and/or sign our names to and acknowledge any document or form adjusting or correcting
                      such errors.

                      I have carefully reviewed the HUD-1 Settlement Statement and to the best of my
                      knowledge and belief, it is a true and accurate statement of all receipts and disbursements
                      made on my account or by me in this transaction. I further certify that I have received a
                        p ofth HUD-1 Settlement tate nt.




                      Borrower




                      The HUD- I Settlement Statement which I have prepared is a true and accurate account of
                      this transaction. I have caused the funds to be disbursed in accordance with this
                      statement.




                      CERTIFIED TO BE A TRUE AND CORRECT COPY OF THE ORIGINAL
                      SETTLEMENT STATEMENT CONSISTING OF 3 PAGES. WARNING: It is a crime
                      to knowingly make false statements to the United States on this or any other similar form.
                      Penalties upon conviction can include a fine and imprisonment. For details see: Title 18
                      U.S. Code Section 1001 and Section 1010.




                                                                                                                    DOJSCO-400011647
0.7.4249.397967.pdf
            Case 1:18-cr-00083-TSE
                 Case 1:18-mc-00167-ABJ
                                   Document
                                        Document
                                            162-3 55-3
                                                  Filed 07/26/18
                                                        Filed 03/22/19
                                                                  Page 1Page
                                                                         of 3 29
                                                                              PageID#
                                                                                 of 32 2866




                                                                                            1696165
                                                   Deeds Document
                                                Received and Recorded
                                                 In the Office of the
                                              Clerk of the Circuit Court
                                            of Arlingt on County, Virginia

    File Information
      Document#: 2012255154        Book / Page: 4600 I 842   Recorded: 9/1112012 1: 14:32 PM    Clerk ID: ytilahun

    Document Type
     Document Type: BARGAIN AND SALE

    Document lnformatiqn
            Text Pages: 2                                         Taxable Consideration:
            Plat Pages: O                                          Actual Consideration: $1,899,000.00
       Document Date:    09/05/2012                                 Assumption Balance:
          Received Of:   LAND CARROLL & BLAIR                          Original Amount:
             Granter:    ABRASHOFF                                         New Amount:
     Tax Exempt Code:    None                                                    County: ARLINGTON

    Fees
                 (038) State Granter:    $949.50                               (212) Arlington Co. Tariff: $1.00
                      (039) State Tax:   $4,747.50                               (220) Arlington Granter: $949. 50
                  (145) State Library:   $1.50    ·                               (214) Falls Church Tax: $0.00
                    (301) Clerk's Fee:   $14.50                                 (222) Falls Church Tariff;   $0.00
               (106) Technology Fee:     $5.00                                (223) Falls Church Grantor:    $0.00
     (035) Open Air Preservation Fee:    $1.00        (414) Arlington Co. Regional Congestion Relief Fee:    $0.00
                (036) Processing Fee:    $20.00        (416) Falls Church Regional Congestion Relief Fee:    $0.00
             (213) Arlington Co. Tax:    $1,582.50

    Total
     Document yotal: $8,272.00

     Arlington County, Virginia
     Clerk of the Court's Office

     This certificate annexed constitutes                          IMPORTANT;
     the Clerk's endorsement required by                           DO NOT DETACH
     sections 17-59, 17 - 79 and 58.1-802                          THIS PAGE FROM
     of the code of Virginia.                                      THE DOCUMENT!
     Paul Ferguson
     Clerk

                Cover Sheet Required for document processing DO NOT REMOVE




                                                                                                              DOJSCO-400011676
0.7.4249 .397971 .pdf
         Case 1:18-cr-00083-TSE
              Case 1:18-mc-00167-ABJ
                                Document
                                     Document
                                         162-3 55-3
                                               Filed 07/26/18
                                                     Filed 03/22/19
                                                               Page 2Page
                                                                      of 3 30
                                                                           PageID#
                                                                              of 32 2867




                      Prepared By & Return to:
                      Land, Canoll & Bini, PC
                      524 King Street
                      Alexandria, VA 223 I 4




                                                             DEED OF BARGAIN AND SALE



                                THIS DEED, made this.J!(ctay of September, 2012 by and between DONALD MICHAEL

                      ABRASHOFF                unmarried,   and BRUCE A. CARTER, unmarried, Grantors, and ANDREA

                      MANAFORT, unmarried, Grantee;



                                                                    WITNESSETH:

                                That, for and in consideration of the sum of Ten Dollars ($ 10.00), cash in hand paid by

                      Grantee and other good and valuable consideration, the receipt whereof is hereby acknowledged,

                      Grantors do hereby grant, bargain, sell and convey, with General Warranty of Title, to Grantee, all
                                                                                                                               0
                                                                                                                               0
                      of that certain land situated in the County of Arlington, Virginia, and more particularly described as   ....
                                                                                                                               C,)
                                                                                                                               l rl
                      follows:



                                          Lot 102A, Section 1, MOORE'S ADDITION TO CLARENDON, as
                                          more particularly shown and described on the Plat attached to and
                                          made apart of that Deed ofResubdivision dated June 30, 2008 and
                                          recorded July 3, 2008, in Deed Book 4201 at Page 2210, among the
                                          land records of Arlington, Virginia.

                                          AND BEING the same property acquired by Grantors by deed dated
                                          June 1, 2012 and recorded in Deed book 4567 Page 730 among the
                                          aforesaid land records.

                                This conveyance is made subject to any easements, reservations, restrictive covenants,

                      (excepting any restrictive covenant that discriminates on the basis of race, color, sex, religion,

                      ancestry, national origin, familial status, age, sexual orientation or disability) or rights of way of

                      record.

                         Grantee's Address:
                         1046 N. Edgewood Street                         1
                         Arlington, VA 22201
                         Consideration: $1,899,000.00
                         Assessed Value: $ 1,252,900.00

                         RPC No. 18024023
                         LCB NO.        12-180




                                                                                                                        DOJSCO-400011677
0.7.4249.397971.pdf
         Case 1:18-cr-00083-TSE
              Case 1:18-mc-00167-ABJ
                                Document
                                     Document
                                         162-3 55-3
                                               Filed 07/26/18
                                                     Filed 03/22/19
                                                               Page 3Page
                                                                      of 3 31
                                                                           PageID#
                                                                              of 32 2868




                                   Grantors covenant that Grantors have the right to convey the said land to the said Grantee,

                         that there are no encumbrances against the said property; that Grantee shall have quiet and peaceable

                        possession of said land, free from claim of all persons whosoever; and the Grantors will execute such

                        further assurances of title as may be requisite and necessary.
                                                               '
                                   WITNESS the following signatures and seals:




                                                                                                          (Seal)




                                  I, the undersigned Notary Public, in and for the City and State aforesaid, do hereby certify

                       that, DONALD MICHAEL ABRASHOFF and BRUCE A. CARTER whose names are signed to

                       the foregoing Deed dated September .,5_, 2012, have acknowledged the same before me.

                                  Given under my hand and seal this±_ day of September, 2012.                                    (.;)
                                                                                                                                 G)




                       My Commission expi:_es:CL..
                       Registration No.: / r!X$~ (
                                                                   1¥(,}.
                                                                        tH3.



                       c 1 \wpso\doca\deeda\r.anatorto,10012




                                                                               2




                                                                                                                         DOJSCO-400011678
0.7.4249 .397971.pdf
Case 1:18-cr-00083-TSE
     Case 1:18-mc-00167-ABJ
                       Document
                            Document
                                162-4 55-3
                                      Filed 07/26/18
                                            Filed 03/22/19
                                                      Page 1Page
                                                             of 1 32
                                                                  PageID#
                                                                     of 32 2869
